            Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


                                                )
  SOUTHWIRE COMPANY, LLC,                       )
                                                )
              Plaintiff,                        )   Case No. 6:19-cv-00541
                                                )
  v.                                            )
                                                )
  GO INDUSTRIES, INC. d/b/a                     )   Jury Trial Demanded
  LONGHORN REELS,                               )
                                                )
              Defendant.                        )
                                                )

                                       COMPLAINT

       This is a complaint for patent infringement. Southwire Company, LLC

(“Southwire”) brings this action against Defendant Go Industries, Inc. d/b/a/ Longhorn

Reels (“Longhorn Reels”) and states as follows.

                                        PARTIES

       1.     Southwire is a limited liability company duly organized and existing under

the laws of the State of Delaware with its principal place of business at One Southwire

Drive, Carrollton, GA, 30119. Among other things, Southwire is engaged in the

development, manufacture, and sale of rotatable cable reels.

       2.     Defendant Go Industries, Inc. d/b/a/ Longhorn Reels is a Texas corporation

with a place of business at 420 North Grove Road, Richardson, Texas, 75081 and another

place of business in Clifton, Texas.




                                            1
             Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 2 of 10




       3.     Longhorn Reels is in the business of manufacturing, selling, marketing,

and/or distributing rotatable cable reels, including Longhorn’s Easy Reel products,

including Longhorn’s Easy All in One Reel (“All in One Mover”) and Easy Reel Mover

(“Easy Reel Mover”).

       4.     Longhorn distributes and sells these products throughout the United States,

including in Texas and in this District.

                              JURISDICTION AND VENUE

        5.    The allegations contained in paragraphs 1 through 4 above are incorporated

by reference as if fully set forth herein.

        6.    This action arises under the Patent Act, Title 35 of the United States Code,

and is an action for patent infringement under 35 U.S.C. § 271. Accordingly, this Court

has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        7.    This Court has personal jurisdiction over Longhorn because, inter alia,

Longhorn is incorporated in, and is a resident of, Texas and maintains offices and transacts

business within Texas and in this District. Longhorn is registered to conduct business in

Texas, maintains a registered office in Richardson, Texas, and has an established place of

business in Clifton, Texas.

        8.    In addition to residing in Texas and in this District, this Court also has

personal jurisdiction over Longhorn because, inter alia, Longhorn has purposefully

availed itself of the rights and benefits of Texas law by engaging in systematic and

continuous contacts with the state of Texas, including this District. On information and

belief, Longhorn regularly and continuously transacts business within Texas and within

                                             2
             Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 3 of 10




this District, including by selling products, including infringing rotatable cable reels, such

as Longhorn’s Easy Reel Mover and All in One Mover, directly and/or through affiliates,

and/or by continuously and systematically placing goods into the stream of commerce for

distribution throughout the United States, including Texas and this District. On

information and belief, Longhorn derives substantial revenue from the sale of those

products in Texas and in this District, and has thereby availed itself of the privilege of

conducting business within Texas and this District.

        9.    This Court is the proper venue for this dispute pursuant to 28 U.S.C. §§ 1391

and 1400(b). Longhorn resides in this judicial district for purposes of venue because it is

incorporated in and is a resident of Texas. Longhorn also has a regular and established

place of business in Bosque County, Texas within this judicial district. Longhorn regularly

and continuously transacts business within this judicial district, including by making and

selling infringing products, including Longhorn’s Easy Reel Mover and All in One Mover,

directly and/or through affiliates, in Bosque County, Texas.

                               FACTUAL ALLEGATIONS

                                        Background

         10. Southwire is an international leader in manufacturing wire, cable, tools,

components, and assembled solutions. In the United States, Southwire is one of the largest

producers of wire and cable used to transmit and distribute electricity.

         11. Southwire, through considerable investment in research and development

and the skill of its researchers and engineers, has been an innovator in cable technology

and related accessories.

                                              3
            Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 4 of 10




        12. Among many other products, Southwire designs, develops, manufactures,

and sells innovative rotatable cable reels, including the SIMpull® Reel, in the United

States. The SIMpull® Reel allows a single person to safely move reels of cable or wire,

weighing up to 6,000 pounds, without the use of other moving equipment.

        13. Southwire has protected its investments and innovations by pursuing

intellectual property protection, including United States Patent Nos. 9,403,659 (“the 659

Patent”) and 10,266,366 (“the 366 Patent”).

                           United States Patent No. 9,403,659

        14. The 659 Patent duly and legally issued from U.S. Patent Application

14/198,348 on August 2, 2016. The 659 Patent is titled “Rotatable Cable Reel” and names

Juan Alberto Galindo Gonzalez, James Phillip Tuggle, and Franklin Clarence Calhoun as

inventors. A true and correct copy of the 659 Patent is attached hereto as Exhibit A.

        15. The claims of the 659 Patent are valid and enforceable. All rights in, to,

and under the 659 Patent have been assigned to Southwire, and Southwire has the

exclusive right to enforce the 659 Patent.

        16. All or substantially all patented articles sold by or under Southwire have

been marked with the patent number of the 659 Patent according to the requirements of

35 U.S.C. § 287.

        17. Southwire’s efforts to ensure marking by any licensees selling patented

articles that practice the 659 Patent have at all times been reasonable.




                                              4
            Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 5 of 10




                          United States Patent No. 10,266,366

        18. The 366 Patent duly and legally issued from U.S. Patent Application

15/225,357 on April 23, 2019. The 366 Patent is titled “Rotatable Cable Reel” and names

Juan Alberto Galindo Gonzalez, James Phillip Tuggle, and Franklin Clarence Calhoun as

inventors. A true and correct copy of the 366 Patent is attached hereto as Exhibit B.

        19. The claims of the 366 Patent are valid and enforceable. All rights in, to, and

under the 366 Patent have been assigned to Southwire, and Southwire has the exclusive

right to enforce the 366 Patent.

                            Longhorn’s Infringing Products

        20. Longhorn is a manufacturer of wire and cable equipment. Longhorn

competes directly with Southwire in the market for rotatable cable reels with its Easy Reel

products.

        21. At least as early as April of 2019, Longhorn was making, using, offering for

sale, and selling its All in One Mover and Easy Reel Mover products, which utilize

Southwire’s patented technology.

        22. These activities were performed without authorization or license to use

Southwire’s patented inventions.

        23. Longhorn’s All in One Mover product is shown in Longhorn’s All in One

product flyer, attached as Exhibit C.

        24. Longhorn’s Easy Reel Mover product is shown in Longhorn’s Easy Reel

product flyer, attached as Exhibit D.



                                             5
           Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 6 of 10




        25. Longhorn’s All in One Mover products embody each and every element of

one or more claims of the 659 Patent, including but not limited to claims 9-11, 15, and

19. An exemplary claim chart showing Longhorn’s infringement of claims 9-11, 15, and

19 of the 659 Patent is attached hereto as Exhibit E.

        26. Longhorn’s All in One Mover products embody each and every element of

one or more claims of the 366 Patent, including but not limited to claims 1–3, 5, and 10.

An exemplary claim chart showing Longhorn’s infringement of claims 1–3, 5, and 10 of

the 366 Patent is attached hereto as Exhibit F.

        27. Longhorn’s Easy Reel Mover products embody each and every element of

one or more claims of the 366 Patent, including at least claim 17. An exemplary claim

chart showing Longhorn’s infringement of claim 17 of the 366 Patent is attached hereto

as Exhibit G.

        28. Longhorn has had actual notice of the 659 Patent and the 366 Patent, and its

infringement of the same, since at least as early as May 17, 2019, when Southwire sent a

cease and desist letter to Longhorn (Exhibit H).

        29. Longhorn has further had constructive notice of the 659 Patent as early as

August 2, 2016, pursuant to the marking of patented articles sold by or under Southwire

under 35 U.S.C. § 287.

                COUNT I: INFRINGEMENT OF THE 659 PATENT

        30. Southwire reasserts and realleges the allegations contained in the foregoing

paragraphs 1 through 29 as if each such allegation was set forth herein in its entirety.



                                             6
             Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 7 of 10




       31. As shown in Exhibit E, Longhorn’s All in One Mover products embody each

and every element of at least claims 9–11, 15, and 19 of the 659 Patent.

       32. Longhorn has made, used, offered for sale, and sold its All in One Mover

products in the United States, including in Texas and within this District.

       33. Longhorn has infringed and continues to infringe at least claims 9–11, 15,

and 19 of the 659 Patent. Longhorn’s infringing acts have not been authorized by

Southwire.

       34. Southwire has suffered damages as a direct and proximate result of

Longhorn’s infringement. Southwire is entitled to an award of monetary damages.

       35. Even after Southwire sent a cease and desist letter to Longhorn in May 2019,

notifying Longhorn of its infringing products, Longhorn continued to willfully and

deliberately infringe the 659 Patent with reckless disregard for whether its conduct

constituted infringement of a valid patent. An enhancement of damages, up to and

including treble damages, is warranted for Longhorn’s willful infringement.

       36. Southwire will suffer and is suffering irreparable harm from Longhorn’s

infringement. Southwire lacks an adequate remedy at law and is entitled to an injunction

against Longhorn’s continuing infringement of the 659 Patent. Unless enjoined,

Longhorn will continue its infringing conduct.

       37. This case is exceptional and Southwire is entitled to an award of attorneys’

fees pursuant to 35 U.S.C. § 285.




                                            7
             Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 8 of 10




                COUNT II: INFRINGEMENT OF THE 366 PATENT

        38. Southwire reasserts and realleges the allegations contained in the foregoing

paragraphs 1 through 37 as if each such allegation was set forth herein in its entirety.

        39. As shown in Exhibit F, Longhorn’s All in One Mover products embody each

and every element of at least claims 1–3, 5, and 10 of the 366 Patent.

        40. As shown in Exhibit G, Longhorn’s Easy Reel Mover products embody each

and every element of at least claim 17 of the 366 Patent.

        41. Longhorn has made, used, offered for sale, and sold its All in One Mover

and Easy Reel Mover products in the United States, including in Texas and within this

District.

        42. Longhorn has infringed and continues to infringe at least claims 1–3, 5, 10,

and 17 of the 366 Patent. Longhorn’s infringing acts have not been authorized by

Southwire.

        43. Southwire has suffered damages as a direct and proximate result of

Longhorn’s infringement. Southwire is entitled to an award of monetary damages.

        44. Even after Southwire sent a cease and desist letter to Longhorn in May 2019,

which notified Longhorn of its infringing products, Longhorn continued to willfully and

deliberately infringe the 366 Patent with reckless disregard for whether its conduct

constituted infringement of a valid patent. An enhancement of damages, up to and

including treble damages, is warranted for Longhorn’s willful infringement.

        45. Southwire will suffer and is suffering irreparable harm from Longhorn’s

infringement. Southwire lacks an adequate remedy at law and is entitled to an injunction

                                             8
            Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 9 of 10




against Longhorn’s continuing infringement of the 366 Patent. Unless enjoined,

Longhorn will continue its infringing conduct.

       46. This case is exceptional and Southwire is entitled to an award of attorneys’

fees pursuant to 35 U.S.C. § 285.

                               PRAYER FOR RELIEF

WHEREFORE, Southwire prays that the Court:

      (a)    Issue a judgment that Longhorn has infringed one or more claims of the 659

             and the 366 Patent;

      (b)    Issue an injunction preliminarily and permanently enjoining Longhorn, its

             employees, agents, officers, directors, attorneys, successors, affiliates,

             subsidiaries and assigns, and all of those in active concert and participation

             with any of the foregoing persons or entities from infringing the 659 and the

             366 Patent;

      (c)    Order an accounting with respect to the sales by Longhorn of its infringing

             products;

      (d)    Award damages adequate to compensate Southwire for Longhorn’s

             infringement, and no less than a reasonable royalty, with the maximum pre-

             judgment and post-judgment interest and costs, as provided by 35 U.S.C.

             § 284;

      (e)    Award damages adequate to compensate Southwire for its lost profits caused

             by Longhorn’s infringement;



                                            9
             Case 6:19-cv-00541 Document 1 Filed 09/13/19 Page 10 of 10




       (f)     Rule that Longhorn’s Infringement of the 659 Patent has been and continues

               to be willful, and award treble damages, as provided by 35 U.S.C. § 284;

       (g)     Rule that Longhorn’s Infringement of the 366 Patent has been and continues

               to be willful, and award treble damages, as provided by 35 U.S.C. § 284;

       (h)     Declare this case exceptional, in accordance with 35 U.S.C. § 285;

       (i)     Award Southwire its attorneys’ fees, costs, and expenses; and

       (j)     Grant Southwire any further relief that may be necessary to achieve justice.

                                 JURY TRIAL DEMAND

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Southwire requests a trial by

jury of all issues so triable.


Dated: September 13, 2019                         /s/ Brady Cox

                                               Brady Cox (TX 24074084)
                                               ALSTON & BIRD LLP
                                               2200 Ross Avenue, Suite 2300
                                               Dallas, Texas 75201
                                               Phone: 214-922-3443
                                               Fax:    214-922-3843
                                               Email: brady.cox@alston.com

                                               Counsel for Plaintiff
                                               Southwire Company, LLC




                                             10
